UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7116


DWAYNE BOWMAN,
                                              Plaintiff - Appellant,

          versus

WILLIAM   L.   HAYNES,   Warden,   Huttonsville
Correctional     Center;     JIM    RUBENSTEIN,
Commissioner, West Virginia Department of
Corrections, in his official and individual
capacities; PAT GRAHAM, Counselor; ALBERT
FORDYCE,    Counselor,   in    his   individual
capacity; THE WEST VIRGINIA DEPARTMENT OF
CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-02-36-2)


Submitted:   December 18, 2003            Decided:   March 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Bowman, Appellant Pro Se. Jeffrey Kent Phillips, Michael
Deering Mullins, STEPTOE & JOHNSON, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwayne Bowman appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the   record   and   the   district   court’s   opinion    accepting   the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Bowman v. Haynes, No. CA-02-36-2 (N.D.W. Va. June 25,

2003).   Bowman’s motion for appointment of counsel is denied.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -
- 3 -